KIMBALL, J.,
dissenting.
I respectfully dissent. Notwithstanding the ad hoc judge’s failure to properly withdraw from this case, Judge Cresap has been duly elected to preside over the 34th Judicial District Court, Division “C,” for the Parish of St. Bernard, the division in which this case arose. This court’s original order appointing the ad hoc judge was necessary because of impediments that no longer exist. Consequently, the order should be recalled and the case should be heard by the duly elected judge of Division “C” who is ready, willing and able to hear it.
For these reasons, I respectfully dissent.